DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/367,624 filed 03/28/2019 and Amendment filed 06/28/2021.
Claims 1-6, 10-15 remain pending in the Application. Claims 7-9, 16-17 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/28/2021, with respect to claims 1-6, 10-15 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-6, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been  indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The Prior art Kudo et al. (US Patent Application Publication 20160303977 discloses A battery monitoring system (abstract), comprising a voltage measurement 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HR
07/01/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851